DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Forman on 7/19/2022.

The application has been amended as follows: 
	Claim 7 has been rejoined.
	
	Claims 12 and 18 have been cancelled.
	Claim 1 has been replaced with the following language --An implantable apparatus, comprising: a porous three-dimensional structure shaped to be implanted in a patient's body, the porous three-dimensional structure including a plurality of interconnected organic unit cells, each organic unit cell including: a plurality of outer struts, wherein respective groups of three outer struts intersect so as to define a respective plurality of outer nodes, and wherein the plurality of outer struts combine to define a lattice structure of the respective organic unit cell; and a plurality of internal struts, each internal strut extending from a different respective one of the outer nodes, and the internal struts intersect so as to define an internal node, and wherein the internal node is the only internal node of the respective organic unit cell that is internal with respect to the outer nodes of the respective organic unit cell, wherein the plurality of outer nodes includes a first outer node defined by the intersection of a first group of three outer struts and a second outer node defined by the intersection of a second group of three outer struts, wherein the second outer node is opposite the first outer node such that the first and second outer nodes are spaced further from each other than from any other node, wherein a shortest path along the outer struts from the first outer node to the second outer node includes only three intermediate outer nodes of the plurality of outer nodes, and wherein a straight imaginary line extends through the first outer node and the second outer node, and the internal node is offset from the straight imaginary line.--

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a porous three-dimensional structure that is implanted in a patient's body, which includes a plurality of interconnected organic unit cells. Each organic unit cell includes the following: a plurality of outer struts, wherein respective groups of three outer struts intersect so as to define a respective plurality of outer nodes, and wherein the plurality of outer struts combine to define a lattice structure of the respective organic unit cell, the respective organic unit cell being the single, individual organic unit cell; a plurality of internal struts, each internal strut extending from a different respective one of the outer nodes, and the internal struts intersect so as to define only a single internal node of the respective organic unit cell that is internal with respect to the outer nodes of the respective organic unit cell; the plurality of outer nodes includes a first outer node defined by the intersection of a first group of three outer struts and a second outer node defined by the intersection of a second group of three outer struts, wherein the second outer node is opposite the first outer node such that the first and second outer nodes are spaced further from each other than from any other node, wherein a shortest path along the outer struts from the first outer node to the second outer node includes only three intermediate outer nodes of the plurality of outer nodes, and wherein a straight imaginary line extends through the first outer node and the second outer node, and the internal node is offset from the straight imaginary line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774